Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered January 14, 2009, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of five years, unanimously affirmed.
Since defendant did not move to withdraw his guilty plea, and since this case does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662 [1988]), his challenge to the plea is unpreserved and we decline *537to review it in the interest of justice. As an alternative holding, we also reject it on the merits. The record establishes that defendant’s plea was knowing, intelligent and voluntary, and there was nothing in the plea allocution that cast significant doubt on his guilt (see People v Toxey, 86 NY2d 725 [1995]). When, during the plea colloquy, defendant made statements that could be viewed as exculpatory, the court made careful inquiries that established he was admitting his intentional participation in a robbery (see People v McNair, 13 NY3d 821 [2009]). Concur— Andrias, J.P., Sweeny, Renwick, Abdus-Salaam and Manzanet-Daniels, JJ.